— Appeal from a judgment of the Supreme Court (Elliott III, J.), entered April 18, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a September 2011 determination of the Board of Parole denying his request for parole release and ordering his next appearance in 24 months. The Attorney General has advised this Court that petitioner reappeared before the Board on August 20, 2013 and his request for parole release was again denied. In view of this, the appeal is now moot and must be dismissed (see Matter of Marcelin v Evans, 108 AD3d 979 [2013], lv denied 22 NY3d 855 [2013]).
Peters, PJ., Stein, Garry and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.